ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-208, DRB 15-210, and DRB 15-322, concluding on the records certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that BARRY N. FRANK, formerly of ENGLEWOOD, who was admitted to the bar of this State in 1977, and who has been temporarily suspended from practice since September 16, 2014, should be censured for violating RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And respondent having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
*58And good cause appearing;
It is ORDERED that BARRY N. FRANK is hereby censured; and it is further
ORDERED that BARRY N. FRANK is temporarily suspended from the practice of law, effective immediately, and pending respondent’s compliance with the requests by the Office of Attorney Ethics for information and documents in the matters that are the subject of the formal complaints addressed in the decision of the Disciplinary Review Board, pending respondent’s compliance with the Order of temporary suspension filed September 16, 2014, and until the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b). and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.